This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0457

                                 In re the Marriage of:

                          Jacob Anthony Pulsifer, petitioner,
                                    Respondent,

                                          vs.

                                  Julie Ann Pulsifer,
                                      Appellant.

                              Filed December 28, 2015
                                     Affirmed
                                  Klaphake, Judge *

                           Kandiyohi County District Court
                               File No. 34-FA-13-254

Theresa J. Patock, Jones & Patock, P.A., Willmar, Minnesota (for respondent)

Jon C. Saunders, Sarah L. Klaassen, Griffin R. Leitch, Casey J. Swansson, Anderson
Larson Saunders & Klaassen, P.L.L.P., Willmar, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Reilly, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       On appeal from the dissolution of her marriage, appellant challenges the district

court’s conclusions that (1) annual gifts she received from her mother constituted marital

property, (2) income should be imputed to her for the purposes of child support based on

her voluntary unemployment, and (3) it was not in the best interests of the parties’ children

to award her additional parenting time. We affirm.

                                     DECISION

I.     Annual Gifts

       Appellant Julie Iverson-Pulsifer argues on appeal that gifts totaling $27,000 that she

received from her mother, Carol Iverson, in 2012 and 2013 were nonmarital property.

“Whether property is marital or nonmarital is a question of law, but a reviewing court must

defer to the [district] court’s underlying findings of fact.” Olsen v. Olsen, 562 N.W.2d 797,

800 (Minn. 1997); see also Baker v. Baker, 753 N.W.2d 644, 649 (Minn. 2008)

(“[Appellate courts] independently review the issue of whether property is marital or

nonmarital, giving deference to the district court’s findings of fact.”). Appellate courts

may find the district court’s decision to be clearly erroneous if they “are left with the

definite and firm conviction that a mistake has been made, . . . notwithstanding the

existence of evidence to support such findings.” Olsen, 562 N.W.2d at 800 (quotation

omitted).

       Marital property includes property acquired by either spouse “at any time during the

existence of the marriage relation between them.” Minn. Stat. § 518.003, subd. 3b (2014).


                                             2
“All property acquired by either spouse subsequent to the marriage . . . is presumed to be

marital property regardless of whether title is held individually or by the spouses in a form

of co-ownership . . . .” Id. To rebut the presumption that property is marital, “a party must

demonstrate by a preponderance of the evidence that the property is nonmarital.” Olsen,

562 N.W.2d at 800. Nonmarital property includes “property real or personal, acquired by

either spouse before, during, or after the existence of their marriage, which . . . is acquired

as a gift, bequest, devise or inheritance made by a third party to one but not to the other

spouse.” Minn. Stat. § 518.003, subd. 3b. “For nonmarital property to maintain its

nonmarital status, it must either be kept separate from marital property or, if commingled

with marital property, be readily traceable.” Olsen, 562 N.W.2d at 800. “Whether a

nonmarital interest has been traced is . . . a question of fact.” Kerr v. Kerr, 770 N.W.2d

567, 571 (Minn. App. 2009).

       Appellant argues that the district court clearly erred by concluding that the annual

gifts from Ms. Iverson were marital property. “The most important factor in determining

whether a gift is marital or nonmarital is the donor’s intent.” Olsen, 562 N.W.2d at 800.

The donor’s intent is a question of fact and “is demonstrated by the surrounding

circumstances.” Id.

       The district court found that the annual gifts from Ms. Iverson were intended to

“avoid tax liability, but at the same time to assist the family unit as a whole.” This finding

is supported by evidence in the record. When asked whether it had been her understanding

that the amounts she gave to her children each year were the maximum allowable, Ms.

Iverson testified, “[i]t was, that’s what they told me.” In addition, Ms. Iverson testified


                                              3
that her children’s spouses “knew that [she] was putting [the checks] in their name[s]

because [she] could only give so much to [each] child. This was a way of getting double

the amount to [her] child[ren] through their spouse[s] and [the spouses] understood that.”

While Ms. Iverson testified that she “didn’t specify” how the parties should spend the

money and that she “would never dictate how [the parties] should spend their money,” she

also testified that, when she gave the gifts, she was “hoping [the parties would] pay down

their mortgage.” Moreover, respondent Jacob Pulsifer testified that

              each year [Ms. Iverson] gave the maximum or close to the
              maximum so we didn’t have to pay taxes on it. . . . [Ms.
              Iverson] wanted to see her kids’ families enjoy the inheritance
              so . . . she was giving the inheritance now versus after she
              passed so [certain receipts are for] gift checks to us.

Based on this testimony, the district court did not clearly err in concluding that the gifts

“were not meant as non-marital gifts to each [party] individually” and that “[the gifts] were

meant to avoid tax liability, but at the same time to assist the family unit as a whole.” Thus,

we affirm the district court’s conclusion that the gifts were marital property.

II.    Imputed Income

       Appellant next argues that the district court clearly erred by imputing income to her

for purposes of child support after finding that she was voluntarily unemployed. “Whether

a parent is voluntarily unemployed is a finding of fact, which [appellate courts] review for

clear error.” Welsh v. Welsh, 775 N.W.2d 364, 370 (Minn. App. 2009) (citing Putz v. Putz,

645 N.W.2d 343, 352 (Minn. 2002) (concluding that magistrate abused his discretion by

making the clearly erroneous finding that the father was not voluntarily unemployed)). “A

finding is clearly erroneous if the reviewing court is left with the definite and firm


                                              4
conviction that a mistake has been made.” Vangsness v. Vangsness, 607 N.W.2d 468, 472

(Minn. App. 2000) (quotations omitted). “[A]ppellate courts defer to [district] court

credibility determinations.” Id.; see also Minn. R. Civ. P. 52.01 (providing that “due regard

shall be given to the opportunity of the trial court to judge the credibility of the witnesses”);

Sefkow v. Sefkow, 427 N.W.2d 203, 210 (Minn. 1988) (“Deference must be given to the

opportunity of the trial court to assess the credibility of the witnesses.”).

       To determine a parent’s basic child-support obligation, the district court must

determine the gross income of each parent. Minn. Stat. § 518A.34(b) (2014). A parent’s

gross income includes his or her potential income. Minn. Stat. § 518A.29(a) (2014). Child

support must be based on a determination of potential income “[i]f a parent is voluntarily

unemployed, underemployed, or employed on a less than full-time basis.” Minn. Stat.

§ 518A.32, subd. 1 (2014). For this determination, “it is rebuttably presumed that a parent

can be gainfully employed on a full-time basis.” Id. A parent can rebut this presumption

by showing that “the unemployment, underemployment, or employment on a less than full-

time basis is because a parent is physically or mentally incapacitated.” Id., subd. 3 (2014).

Accordingly, it was appellant’s burden to rebut the presumption that she could be employed

on a full-time basis by showing that her unemployment was due to her mental

incapacitation. See id.

       Appellant argues that her claim that she was unable to work due to mental

incapacitation was supported by her testimony concerning her disability, as well as the case

notes and letter from her doctor, who recommended appellant be placed on leave from her

employment. Appellant argues that the district court erred in rejecting the doctor’s case


                                               5
notes and letter because respondent did not object to the introduction of that evidence; the

doctor’s recommendations were based on his training and experience and not solely

appellant’s statements to him concerning her symptoms; and the court placed an improper

burden on appellant to demonstrate the existence of her mental incapacity as it is “common

knowledge” that, due to the “inherent character of mental illness, . . . medical practitioners

rely extensively on the input of patients as to their symptoms.”

       The district court considered appellant’s evidence and “d[id] not believe that

[appellant’s] claim that she is unable to work [wa]s credible.” The court noted appellant’s

“statements, voice inflection, . . . body language and . . . positions” and concluded that “she

wishes to hurt [respondent] in any way she can.” In addition, the court indicated that

appellant did not claim that she was disabled until the trial, “leaving [respondent] with no

opportunity to request independent verification.”        The district court also considered

appellant’s testimony regarding her disability and did not find it to be credible because her

testimony was “extremely vague and often conclusory.” The district court indicated that

“[o]ne of the few things that [appellant] stated clearly was that her mental illness was

caused by stress related to the divorce. She presented no evidence or clear testimony to

show that she would be unable to return to work a short time after the conclusion of this

matter.”

       Additionally, the only medical evidence appellant submitted to the court was the

case notes and letter completed by her doctor for the purposes of appellant’s request for

leave of employment. The court discredited these reports because they were “based solely

on what [appellant] told [the physicians she chose and paid].” The court was not persuaded


                                              6
that appellant was unable to work due to any mental incapacity because it was “provided

only [appellant’s] testimony, without any verification through testing or independent

examination.”

       Appellant argues that the district court erred in discrediting the doctor’s reports

because “[the doctor]’s medical notes reveal that his medical opinions were not solely

based upon [appellant’s] statements, but were also based upon [his] interpretation of

[appellant’s] statements in light of [his] training and experience.” In support of this

argument, appellant relies on this court’s decision in Ingram v. Syverson, 674 N.W.2d 233

(Minn. App. 2004), review denied (Minn. Apr. 20, 2004). In Ingram, the district court

granted summary judgment on a personal-injury claim on the basis that the plaintiff’s

expert medical testimony lacked adequate factual foundation. 674 N.W.2d at 235. The

plaintiff’s doctor admitted on cross examination that he was unable to causally connect the

plaintiff’s injuries to the accident solely from his own findings and examination, but rather

had relied on the plaintiff’s statements that her pain resulted from the accident. Id. This

court reversed the district court’s grant of summary judgment because the doctor’s

testimony “derives not only from statements made by his patient, but also from his

education, training, and experience as a practitioner,” and therefore the doctor could “form

an opinion as to the legitimacy of [the plaintiff’s] statements about her pain, and could

rationally relate her symptoms to the accident.” Id. at 236-37.

       There is a significant difference between this case and Ingram. While the plaintiff

in Ingram offered the doctor’s testimony as to her injuries, appellant here did not offer any

medical testimony at trial. As respondent notes, appellant relied solely on the doctor’s


                                             7
reports, which were completed for the purpose of obtaining leave from her employment.

Respondent had no opportunity to cross-examine appellant’s doctor or therapist, and the

district court had no opportunity to assess the credibility of the doctor or therapist.

       The district court here concluded: “In view of the totality of the circumstances of

this case, and after being able to see and hear the parties and the witnesses, the Court has

determined that [appellant] is, and has been, capable of working at her job.” Given the

deference due the district court’s credibility determinations and appellant’s failure to

submit sufficient evidence to satisfy her burden of showing that she was mentally

incapacitated and therefore not voluntarily unemployed, the district court did not clearly

err in finding that appellant is voluntarily unemployed. Thus, we affirm the district court’s

order imputing income to appellant for the purposes of child support.

III.   Additional Parenting Time

       Lastly, appellant argues that the district court erred in denying her request for

additional parenting time with the parties’ children because the court failed to make

particularized findings of fact in regard to the children’s best interests. “Appellate courts

recognize that a district court has broad discretion to decide parenting-time questions and

will not reverse a parenting-time decision unless the district court abused its discretion by

misapplying the law or by relying on findings of fact that are not supported by the record.”

Suleski v. Rupe, 855 N.W.2d 330, 334 (Minn. App. 2014) (citations omitted). “On appeal,

findings of fact are accepted unless they are clearly erroneous.” Id. (citing Minn. R. Civ.

P. 52.01; Griffin v. Van Griffin, 267 N.W.2d 733, 735 (Minn. 1978)).




                                              8
       Under Minnesota law,

              The [district] court may allow additional parenting time to a
              parent to provide child care while the other parent is working
              if this arrangement is reasonable and in the best interests of the
              child, as defined in section 518.17, subdivision 1. In addition,
              the court shall consider:

                      (1) the ability of the parents to cooperate;

                     (2) methods for resolving disputes regarding the care of
              the child, and the parents’ willingness to use those methods;
              and

                     (3) whether domestic abuse . . . has occurred between
              the parties.

Minn. Stat. § 518.175, subd. 8 (2014). Thus, when considering a request for additional

parenting time for child care under section 518.175, subdivision 8, the district court must

evaluate the best-interests factors set forth in section 518.17, subdivision 1 (2014). 1 The

district court’s findings here reflect its consideration of both the best-interests factors under

Minn. Stat. § 518.17, subd. 1, and the additional factors under Minn. Stat. § 518.175, subd.

8.




1
  The best-interests factors were amended in 2015. See 2015 Minn. Laws ch. 30, art. 1,
§ 3, at 271-73. We apply the pre-amendment best-interests factors because the legislature
demonstrated its intent to change the best-interests factors by completely replacing the
factors in the amendment and because the legislature did not provide that the amendment
applies retroactively. See Minn. Stat. § 645.21 (2014) (“No law shall be construed to be
retroactive unless clearly and manifestly so intended by the legislature.”); see also Braylock
v. Jesson, 819 N.W.2d 585, 588 (Minn. 2012) (“When the Legislature merely clarifies
preexisting law, the amended statute applies to all future or pending litigation. If, on the
other hand, the amendment changes preexisting law, the amendment is not retroactive
unless the Legislature states otherwise.” (citations omitted)).

                                               9
       The district court relied on the custody evaluator’s report, which contains a detailed

analysis of the best-interests factors under section 518.17, subdivision 1. The court found

that “there appears to be an open and loving relationship between both parents and their

children.” This finding reflects “the intimacy of the relationship between each parent and

the child[ren],” see Minn. Stat. § 518.17, subd. 1(a)(4), as well as “the capacity and

disposition of the parties to give the child[ren] love, affection, and guidance,” see id. subd.

1(a)(10).

       The court also found, however, that “[t]he parties have an extremely contentious

relationship” and that “at this time, the ability of the [parties] to cooperate is tenuous at

best.” The court found that “[e]ach parenting exchange is difficult for the parties and the

children,” that “[appellant] appears to be unable to refrain from disparaging [respondent]

in the presence of the children,” that “[w]hen [the parties] communicate with one another

directly, the conversation often becomes argumentative,” and that “[appellant] in particular

appears to be unable to resist the urge to lash out.” In addition, the court found that

“[appellant’s] motive in this matter is further clarified by her statement that she ‘didn’t

bring two kids into the world to have them only 50% of the time.’” These findings are

supported by respondent’s testimony, the custody evaluator’s testimony and report, and

appellant’s email to respondent stating that “[e]ven while trying to ‘fake’ being a dad it’s

still obvious that you never put those kids first.” These findings reflect the inability of the

parties to cooperate, see Minn. Stat. § 518.175, subd. 8(1), as well as “the disposition of

each parent to encourage and permit frequent and continuing contact by the other parent

with the child[ren],” see Minn. Stat. § 518.17, subd. 1(a)(13).


                                              10
       The district court concluded that, “[t]aking into account the best interests of the

children, including a need to lessen their exposure to conflict between the parties, . . . at

the present time it is not in [the children’s] best interests for [appellant] to provide daycare

services while [respondent] is working.” The district court made appropriate findings on

the best-interest factors that are supported by the record. We therefore conclude that the

district court did not abuse its discretion by denying appellant’s request for additional

parenting time under Minn. Stat. § 518.175, subd. 8.

       Affirmed.




                                              11